Citation Nr: 1145141	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  04-37 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for valvular heart disease, to include as secondary to hypertension.

3.  Entitlement to service connection for a psychiatric disability as secondary to hypertension and/or valvular heart disease. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1960 to August 1963.

These matters come before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

In September 2005, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in January 2006 when the Board denied the Veteran's claims.  The Veteran appealed the January 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2008 memorandum decision, and an April 2008 order, the Court vacated the Board's January 2006 decision and remanded the case to the Board for development.  In April 2009, the Board remanded the claims for further development.  They have now returned to the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its April 2009 remand, the Board directed that the Veteran be afforded a VA examination to determine whether the Veteran had hypertension or a heart disability causally related to active service.  In August 2011, the Veteran underwent a VA examination.  The Board finds, based on a review of the examination report, that a supplemental report is warranted.  

The August 2011 VA examiner's rationale was that there was no documentation of hypertension or a heart condition in the Veteran's service treatment records or in civilian medical records immediately after he came out of active service.  The examiner also stated that the "Veteran's current hypertension is not likely related to the blood pressure reading on the August 1963 examination.  There is no consistently elevated blood pressure recordings and no documentation of hypertension."  The Board acknowledges that the absence of medical records is not necessarily detrimental to a claim for entitlement to service connection.  

In the present claim, the Board finds that the examiner should discuss why he opined that the Veteran did not have hypertension in service.  In this regard, the examiner should discuss the significance, if any, of the Veteran's two blood pressure readings of 120/80 and 120/80, taken at approximately same time as the single blood pressure reading of 118/90.   

In addition, the examiner should discuss, if pertinent, what effect, if any, the Veteran's weight and age may have had on the Veteran's blood pressure.  In this regard, the Board notes that upon discharge from service in1963, the Veteran was 22 years old with a weight of 155 pounds; in 1979, when diagnosed with hypertension, the Veteran was 38 years old with a weight of 177 pounds.  Thus, there was the passage of 12 years and a weight gain of approximately 22 pounds.

The Board also notes that the evidence of record includes one blood pressure reading from 1975 which was 140/110 and taken while the Veteran was seeking treatment for eye pain at a hospital emergency room.  The examiner should discuss, if pertinent, what effect, if any, pain has on blood pressure. 

Accordingly, the case is REMANDED for the following action:

1.  Request the August 2010 VA examiner to provide a supplemental opinion which states a rationale for his previous opinion regarding the Veteran's hypertension.  The examiner should discuss: 1) the significance, if any, of the Veteran's two blood pressure readings of 120/80 and 120/80, taken at approximately same time as the single blood pressure reading of 118/90 in 1963; 2) the effect, if any, of the passage of time and weight gain by the Veteran on his blood pressure readings.  (The Veteran was 22 years old with a weight of 155 pounds in 1963, and 38 years old with a weight of 177 pounds in 1979), and 3) the effect, if any, pain has on blood pressure (e.g. 1975 medical record which reflects blood pressure reading of 140/1110 when Veteran sought treatment for eye pain in an emergency room.) 

2.  If the August 2011 VA examiner is not available, schedule the Veteran for a VA examination with a clinician to determine the etiology of the Veteran's hypertension.  All necessary tests should be performed.  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  

The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has hypertension and/or a heart disability causally related to his military service.  A complete rationale should be provided.  Any rationale should include a discussion as stated above in paragraph 1 of this directive.  

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative, if any, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


